Citation Nr: 0636812	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1972.  He died in October 1998, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellant testified 
before the undersigned at a hearing held at the RO in April 
2006. 

The Board notes that while the RO, in providing the appellant 
with notice under 38 U.S.C.A. § 5103(a), included information 
concerning the criteria for establishing service connection 
for the cause of the veteran's death under 38 U.S.C.A. 
§ 1310, the instant claim consistently has been developed as 
one for Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318.  The issue before the Board 
is therefore as listed on the title page of this action.


FINDINGS OF FACT

1.  Service connection for psychiatric disability was granted 
in May 1973; the disorder was evaluated as 50 percent 
disabling.

2.  Various unappealed rating decisions prior to March 1990, 
and an October 1986 Board decision, determined that the 
psychiatric disorder was appropriately rated at a disability 
level that was less than total.

3.  In January 1995, the RO granted entitlement to a 100 
percent rating for psychiatric disability, with an assigned 
effective date for the total rating of December 13, 1989; the 
veteran was notified, through his legal custodian, of the 
decision, and of his appellate rights with respect thereto, 
but no appeal was initiated. 
 
4.  The veteran died in October 1998; at the time of his 
death, service connection was in effect only for psychiatric 
disability, evaluated as 100 percent disabling from December 
13, 1989 (a period of less than 10 years).

5.  The appellant has not alleged that the January 1995 
rating decision, or any earlier rating or Board decision, was 
clearly and unmistakable erroneous.

6.  The above facts are not in dispute.


CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. §§ 1318, 
7105 (West 2002); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (2006); 
70 Fed. Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The appellant was provided with 38 U.S.C.A. § 5103(a) notice 
in March 2004 and March 2005 correspondences.  In March 2006, 
she was provided with notice of the information and evidence 
necessary to substantiate the effective date of the grant of 
DIC benefits under 38 U.S.C.A. § 1318 in the event of a 
successful claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

As to VA's duty to assist the appellant, she has alleged that 
the veteran sought treatment throughout the 1980s at various 
VA facilities.  She has not suggested, however, that 
pertinent VA records remain outstanding.  In any event, and 
as will be discussed in further detail below, the appellant 
is bound by final rating determinations made during the 
veteran's lifetime, and one such determination is a January 
1995 rating decision which determined that the effective date 
of the assigned 100 percent evaluation for psychiatric 
disability was December 1989.  The appellant has not alleged 
clear and unmistakable error in that rating decision, or in 
any prior rating or Board decision.  Consequently, no 
outstanding VA treatment records are relevant to this case. 

The Board notes that, effective December 2, 2005, 38 C.F.R. 
§ 3.22(b) was amended.  See 70 Fed. Reg. 72,211 (2005).  The 
regulation was amended to clarify that the correction of 
clear and unmistakable error in a Board or rating decision 
promulgated prior to the veteran's death may establish that a 
veteran was "entitled to receive" benefits "at the time of 
death," regardless of whether the erroneous decision was 
corrected prior to, or after the veteran's death.  The 
regulation was also amended to allow for service department 
records existing at the time of a prior final VA decision, 
but not previously considered by VA to support a finding that 
the veteran was "entitled to receive" compensation at the 
time of death.

Although the appellant has not been advised of the amended 
regulation, the Board points out that neither change to the 
regulation affects the current case.  The appellant does not 
allege clear and unmistakable error in any VA decision, and 
service connection for psychiatric disability had already 
been in effect since 1973.  The Board consequently finds that 
the appellant has not been prejudiced by the failure to 
advise her of the December 2005 amendments to 38 C.F.R. 
§ 3.22.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this claim.  Therefore, the appellant has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

Initially, the Board notes that the stay on adjudication of 
most DIC claims under 38 U.S.C.A. § 1318 has been lifted.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of  
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II);  
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans  
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
Accordingly, VA may adjudicate the current claim.

VA will pay DIC benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

Prior to December 2, 2005, the implementing regulation, 38 
C.F.R. § 3.22, defined the term "entitled to receive" as 
follows: "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because:

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under authority 
of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 

(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, 
or  effective date; 

(4) The veteran had not waived retired or retirement pay 
in order to receive compensation; 

(5) VA was withholding payments under the provisions  of 
10 U.S.C. 
§ 1174(h)(2); 

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. § 5308 
but determines that benefits were payable under 38 
U.S.C. § 5309.

38 C.F.R. § 3.22(b) (2005).

Effective December 2, 2005, VA amended 38 C.F.R. § 3.22(b).  
That provision now specifies, in pertinent part, that 
"entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: 

(1) The veteran would have received total disability 
compensation at the time of death for a service-
connected disability rated totally disabling for the 
period specified in paragraph (a)(2) of this section but 
for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; 
or 

(2) Additional evidence submitted to VA before or after 
the veteran's death, consisting solely of service 
department records that existed at the time of a prior 
VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided 
during the veteran's lifetime and for awarding a total 
service-connected disability rating retroactively in 
accordance with  38 C.F.R. §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in 
paragraph (a)(2) of this section; or 

(3)  At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified in paragraph 
(a)(2), but was not receiving compensation because of 
[those provisions listed as (1) to (7) in the prior 
version of 38 C.F.R. § 3.22(b)]. 

70 Fed. Reg. 72,211 (Dec. 2. 2005) (codified at 38 C.F.R. § 
3.22(b)).

The term "rated by the VA as totally disabling" includes 
total disability rating based on unemployability.  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. 
§ 20.1106 (2006) (emphasis added).

Factual background

The record reflects that service connection was granted for 
the veteran's psychiatric disability (schizophrenia) in May 
1973.  A temporary total evaluation was assigned, with a 
rating of 50 percent established for the period from June 1, 
1973.

Thereafter, various rating decisions between June 1974 and 
January 1984 assigned temporary total ratings, with ratings 
of 30 percent, 50 percent, or 70 percent established 
following the cessation of the temporary total periods; 
beginning in September 1977, the psychiatric disorder was 
evaluated as 30 percent disabling.

In October 1986, the Board denied entitlement to a rating in 
excess of 30 percent for psychiatric disability.  Thereafter, 
an unappealed October 1987 rating decision increased the 
evaluation assigned to 50 percent; the veteran was notified 
of the decision and of his appellate rights with respect 
thereto.

A March 1990 rating decision denied entitlement to a rating 
in excess of 50 percent for the disorder.  The veteran 
appealed the rating decision to the Board, and the Board 
remanded the case in May 1991.

In March 1994, a legal custodian was appointed for the 
veteran in light of a January 1994 finding that he was 
incompetent for VA purposes.

In January 1995, and while the case was in remand status, the 
RO granted entitlement to a schedular 100 percent evaluation 
for psychiatric disability, with an assigned effective date 
of December 13, 1989.  The veteran was notified, through his 
legal custodian, of this decision, and of his appellate 
rights with respect thereto, but no appeal was initiated.

The veteran died in October 1998.

An unappealed September 1999 rating decision denied service 
connection for the cause of the veteran's death, and the 
accompanying November 1999 notification letter advised the 
appellant that no accrued benefits were due her.

In November 2003, the appellant requested DIC benefits under 
38 U.S.C.A. § 1318.  In support of her claim, she has 
submitted a December 1997 statement by VA that the veteran 
was then in receipt of a 100 percent evaluation for a 
service-connected disorder.

In several statements, and in April 2006 testimony before the 
undersigned, the appellant contends that the almost 9 years 
for which a 100 percent evaluation was in effect for the 
veteran's service-connected psychiatric disorder was 
equivalent to the 10 years required under 38 U.S.C.A. § 1318 
because the veteran had a psychiatric disorder for more than 
10 years, and because service connection was in effect for 
that disorder for more than 10 years.  She also argues that 
the veteran was in fact in receipt of a 100 percent 
evaluation in 1985.  She lastly contends that he applied for 
a 100 percent evaluation several times in the 1970s and 
1980s, that some of those claims remain pending, and that if 
not for his mental abuse toward her, she would have ensured 
that he received a total rating during those years.

Analysis

The veteran did not appeal any of the rating decisions issued 
between May 1973 and January 1984, and the Board in October 
1986 determined that he was not entitled to an evaluation in 
excess of 30 percent for his disorder.  The veteran did not 
appeal the October 1987 rating decision assigning no more 
than a 50 percent rating for his disorder.  

In January 1995, the RO assigned a 100 percent evaluation for 
the psychiatric disorder, with an assigned effective date of 
December 13, 1989.  He did not appeal the determination as to 
the effective date. 

When the veteran died in October 1998, service connection was 
in effect only for the psychiatric disorder, and at that 
point, the 100 percent evaluation had been in effect since 
December 13, 1989, or for less than 9 years.
 
In short, it is undisputed that the veteran died decades 
after his discharge, that he died prior to September 1999, 
and that he was not in receipt of a 100 percent schedular or 
unemployability rating for the 10 year period immediately 
prior to his death in October 1998.  Nor do any of the 
circumstances listed in the former or current versions of 
38 C.F.R. § 3.22 apply.

The Board finds unpersuasive the appellant's invitation to 
treat a 100 percent evaluation in effect for less than 9 
years as equivalent to a 100 percent evaluation in effect for 
at least 10 years for the purposes of 38 U.S.C.A. § 1318.  
The Board finds her assertions that service connection for a 
psychiatric disability had been in effect for far more than 
10 years prior to death to lack probative value, given that 
entitlement to benefits under 38 U.S.C.A. § 1318 requires 
that the veteran's schizophrenia must have been rated as 
totally disabling for the appropriate period.  The Board 
moreover notes that, to the extent she intends, by arguing 
that he should have been rated as 100 percent disabled much 
earlier, to raise a claim of hypothetical entitlement, that 
theory of entitlement for 38 U.S.C.A. § 1318 claims is not 
available for claims filed on or after January 21, 2000.

The Board acknowledges the appellant's contention that the 
veteran was evaluated as 100 percent disabling for a time in 
1985, but points out that the rating action to which she 
refers actually did nothing more than extend a period of a 
temporary total evaluation from July 1984 to October 1984.

The appellant has not alleged clear and unmistakable error in 
the January 1995 rating decision, or in any prior rating or 
Board decision.  She does suggest that there might have been 
unadjudicated claims for increased ratings pending since the 
1980s.  The Board points out, however, that any such claims 
not extinguished by the October 1986 Board decision or 
October 1987 rating decision would have been encompassed in 
the January 1995 rating decision.  As already explained, that 
rating decision determined that the effective date for the 
award of a 100 percent evaluation was December 13, 1989, and 
not earlier.  The veteran did not appeal that decision, and 
that decision therefore is final as to the effective date 
assigned the 100 percent evaluation.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (holding that there are no 
freestanding claims for earlier effective dates).  Absent 
clear and unmistakable error in the January 1995 rating 
decision (which she does not allege), the appellant is bound 
by that rating decision as to the effective date assigned.  
See 38 C.F.R. § 20.1106.

In sum, at the time of his death, the veteran was not in 
receipt of a total disability rating for the appropriate 
period of time, the appellant has not alleged clear and 
unmistakable error in any rating or Board decision which 
could affect the effective date of the award of a 100 percent 
evaluation for the psychiatric disorder, and there is 
otherwise no basis under 38 C.F.R. § 3.22 on which to award 
benefits to the appellant under 38 U.S.C.A. § 1318.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran clearly was not 
in actual receipt of a 100 percent schedular or 
unemployability rating for the 10 year period immediately 
prior to his death in October 1998, and as the appellant has 
not alleged clear and unmistakable error in any pertinent 
rating or Board decision, the appellant's claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 must be denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.







____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


